DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that LEE et al. fail to disclose that the first input is other than operator’s voice (Amendment, page 10).
The examiner disagrees since LEE et al. disclose “The voice input unit 220 may be disposed at a lower part of the mobile device 200. The input unit 210 may include a user press manipulation available button or a user touch manipulation available touch panel.” (paragraph 121; see also paragraph 145).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 7 – 11, 22 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by LEE et al. (US PAP 2017/0004828).

a control device;  and a voice output device for communicating with the control device (“a mobile device including a voice input unit receiving a voice; a smart home appliance operating and controlled based on a voice collected through the voice 
input unit; and a communication module equipped in each of the mobile device and the smart home appliance,”; paragraphs 26, 39); 
wherein the control device includes: a first input unit that receives, a first input by an operator, to which a first operation instruction for the speech recognition-capable electronic device is assigned, the first input being other than operator’s voice (“The voice input unit 220 may be disposed at a lower part of the mobile device 200. The input unit 210 may include a user press manipulation available button or a user touch manipulation available touch panel.”; paragraphs 39, 121);  and
a transmitter that, when the first input unit receives the first input, transmits, to the voice output device, first information for communication corresponding to the first 
operation instruction assigned to the first input (“a communication module equipped in each of the mobile device and the smart home appliance”; paragraph 39), and 
the voice output device includes: a receiver that receives the first information for communication from the control device;  and an output unit that, when the receiver receives the first information for communication, outputs a first voice for the first 
The refrigerator 340 receives and recognizes a user's voice command and extracts a text corresponding to the recognized voice command. Accordingly, the display unit 570 may display a screen “beef radish soup recipe”; paragraphs 90, 177; see also paragraph 486). 

	As per claim 2, LEE et al. further disclose the control device further includes: a first storage that stores a plurality of pieces of first information for communication associated with a plurality of first operation instructions;  and a first reader that, when the first input unit receives the first input, reads out, from the first storage, the first 
information for communication corresponding to the first operation instruction 
assigned to the first input (“A voice command inputted through the voice input unit 110 may correspond to at least one voice information among a plurality of voice information stored in the memory unit 130”; paragraph 268). 

As per claim 7, LEE et al. further disclose the output unit outputs the first voice in a first language, the voice output device further includes a determining unit that determines whether the speech recognition-capable electronic device has received the first operation instruction via the first voice in the first language, and the output unit, when it is determined that the speech recognition-capable electronic device has failed to 

As per claim 8, LEE et al. further disclose the first input unit includes at least one of a touch panel, an operation button, a camera, or a microphone (“The voice input unit 110 may include a microphone.”; paragraph 85). 

As per claim 9, LEE et al. further disclose the voice output device further includes: a casing that removably holds the speech recognition-capable electronic device; a connector that is connected to the speech recognition-capable electronic device held in the casing and that supplies power to the speech recognition-capable electronic device; and a loudspeaker that functions as the output unit (“The voice output unit may include a speaker.”; paragraph 90). 

As per claim 10, LEE et al. further disclose the voice output device further includes an external interface to be connected to a display device, and the voice output device: receives an audio and video signal from the speech recognition-capable electronic device via the connector; and outputs the audio and video signal to the display device via the external interface (“The home appliance further includes a display 

As per claim 22, LEE et al. further disclose that the first input comprises an operator’s operation on a touch panel (“The input unit 210 may include a user press manipulation available button or a user touch manipulation available touch panel.”; paragraphs 121, 145).

Allowable Subject Matter
5.	Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 3 – 6, the prior art of record does not teach or suggest the 
control device further includes: a second input unit that receives, from the operator, an input of a second operation instruction for the speech recognition-capable electronic device and an input of second information for communication corresponding to the second operation instruction;  and a writer that, when the second input unit receives the input of the second operation instruction and the input of the second information for communication, writes, into the first storage, the second information for communication associated with the second operation instruction, the first input unit further receives, 
outputs a second voice for the second operation instruction based on the second 
information for communication. 

6.	Claims 14 – 21 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (a second input unit that receives, from the operator, an input of a second operation instruction for the speech recognition-capable electronic device and an input of second information for communication corresponding to the second operation instruction; and a writer that, when the second input unit receives the input of the second operation instruction and the input of the second information for communication, writes, into the first storage, the second information for communication associated with the second operation instruction, the first input unit further receives, from the operator, a second input to which the second operation instruction is assigned, when the first input unit receives the second input, (i) the first reader reads out, from the first storage, the second information for communication corresponding to the second operation instruction, and (ii) the transmitter transmits, to the voice output device, the 

 Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658